Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Action
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The application 17/191,101 is a reissued of U.S. Patent No. 10/223,993.  In the preliminary amendment file on 03/03/2021, Claims 1, 11, and 13-26 are pending.  Claims 1, 25, and 26 are independent.  Claims 15-26 were added, claim 1 have been amended, and claims 2-10 and 12 were cancelled.  
This is a Non-Final Action.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/736,543, filed on 12/14/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2021 and 03/03/2021.  The submission are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Where the IDS citations are submitted but not described, the examiner is only responsible for cursorily reviewing the references. The initials of the examiner on the PTO-1449 indicate only that degree of review unless the reference is either applied against the claims, or discussed by the examiner as pertinent art of interest, in a subsequent office action.
Consideration by the examiner of the information submitted in an IDS means that the examiner will consider the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B or its equivalent mean that the information has been considered by the examiner to the extent noted above.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10/223,993 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Oath/Declaration
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  It is not sufficient for an oath or declaration to merely state "broader claims", but rather the oath or declaration must identify a specific error to be relied upon.  
As per MPEP 1414 II B:
For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.
As per MPEP 1414 II C:
It is not sufficient for an oath/declaration to merely state “this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure.” Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. 
In the declaration, the limitation applicant indicated as the narrowing is subject to recapture.  Therefore, the declaration has not identified a proper limitation that can be identified as an error.
Here, applicant specifically cited amended limitations of claim 1 as the error for the reissue, however no specific limitation was stated.  A new declaration with specific limitation omitted from claim 1 is required. 
Claims 1, 11, and 13-26 rejected as being based upon a defective reissue Oath/Declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the Oath/Declaration is set forth in the discussion above in this Office action.  

Claim Objections
	Claims 15-26 are objected.  Claims 15-26 would be in condition for allowance if the Oath/Declaration was corrected and they were written in an independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over In et al. 9,886,891 in view of Hu et al. US Publication 2014/0168044.

17/191,101
In et al. 9,886,891 in view of Hu et al. US Publication 2014/0168044
Claim 1

A shift register, comprising:
In abstract 
An input unit, a first terminal of the input unit being electrically connected with an input terminal of the shift register to receive an input signal from the input terminal, a second terminal of the input unit being electrically connected with a first clock signal terminal, and a third terminal of the input being electrically connected with a first node, and the input unit being configured to provide the input signal to the first node under control of a first clock signal from the first clock signal terminal; 
In teaches input unit fig. 5, input part 620, node, fig. 5, N3, col. 12, lines 43-col. 13, lines 12; 
A pull-up unit, a first terminal of the pull-up unit being electrically connected with a first supply voltage terminal, a second terminal of the pull-up unit being electrically connected with a second node, and a third terminal of pull-up unit being electronically connected with an output terminal of the shift register, and the pull-up unit being configured to provide a voltage of the first supply voltage terminal to the output terminal;
In teaches Pull-UP Fig. 5, 630, fig.11, item 630, connect to VGH, Node connecting pull-up with pull-down 640; and carry [k] output, col. 13, lines 10-30; col. 16, lines 4-62;
A pull-down control unit, a first terminal of the pull-down control unit being electrically connected with the first supply voltage terminal, a second terminal of the pull-down control unit being electrically connected with the first node, and a third terminal of the pull-down control unit being electrically connected with the second node, and 
In teaches Pull-Down Fig. 5, 640, Node connecting 2nd input part and Stabilizing Part, Fig. 5, item 640, 660, N3, and 610. 
Hu teaches connecting pull-down control unit connected to supply voltage terminal. (see Hu, fig.2, item 24, vss. P0028-0034;
It would have been obvious to an artisan at the time of the invention to include Hu’s teaching with system of In in order provide control to pull-down module by the two AC signals 
A second noise reduction unit, a first terminal of the second noise reduction unit being electrically connected within a fourth node, a second terminal of the second noise reduction unit being electrically connected with the first node , and the second noise reduction unit being configured to reduce electrical leakage of the pull down control unit to the first node by adjusting a voltage of the fourth node; 
In teaches a stabilizing part that stabilize the (K)th carry signal from pull down unit 630, col. 13, lines 62-col. 14, lines 10; col. 16, lines 10-25;
Wherein the fourth node is a connection node between the second noise reduction unit and the pull-down with control unit.
In teaches Pull-Down Fig. 5, 640, Node connecting 2nd input part and Stabilizing Part, Fig. 5, item 640, 660, N3, and 610. 

Claim 11

The shift register of claim 1, wherein the first supply voltage terminal is a high supply voltage terminal while the second supply voltage terminal is a low supply voltage terminal.
In teaches a high supply voltage and a low supply voltage. Col. 15, lines 50-65;
Claim 13

A gate driving circuit, comprising the shift register according to claim 1.
In teaches the shift is part of gate electrode col. 1, lines 55- col. 2, lines 5 and driving circuit col. 4, lines 58-col. 5, lines 10;
Claim 14

A display apparatus, comprising the gate driving circuit according the claim 13
In teaches the circuit is part of a display apparatus.  (see col. 4, lines 8-25)


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062. The examiner can normally be reached M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        



Conferees:
/William H. Wood/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992